Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-050835, filed on 03/23/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 and 10/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 20040221634), in view of Ortega (US 20210049754, US provisional 62/888,531), in view of Ooi (US 10916359) and further in view of Uegaki (US 20180114610).
Regarding claim 1, Saito discloses a second process of determining first data of a void of the crimped portion from the image data, the first data being numerical data (fig. 2 reference s8); and a third process of judging a goodness of a crimped state of the crimped portion based on the first data (fig. 22 (good crimp) Figs. 23-24 (bad crimp)). Saito does not disclose a first process of acquiring image data of a crimped portion of the wire harness. 
In a similar field of endeavor of crimping judgement, Ortega teaches a first process of acquiring image data of a crimped portion of the wire harness (Fig 2, ref 201 & 202). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Saito with the teachings of Ortega, to use different sets of data in an image to judge whether the image has a defect or not.
Saito and Ortega do not disclose the first region being a region in which the electrical wires and the crimping terminal exist, and the void region being a region that corresponds to a void between the crimping terminal and the electrical wires and a void between the electrical wires.
In a similar field of endeavor of crimping judgement, Ooi teaches the first region being a region in which the electrical wires and the crimping terminal exist (Fig 3b, ref R1), and the void region being a region that corresponds to a void between the crimping terminal and the electrical wires and a void between the electrical wires (Fig 3c). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Saito and Ortega with the teachings of Ooi, to determine the effectiveness of a crimped state as well as the space in between the wires of the crimped state, to effectively determine any signs of defects
Saito, Ortega and Ooi do not disclose the first process including acquiring three-dimensional image data of the crimped portion as the image data, the second process including determining, as the first data, a three-dimensional void fraction of the crimped portion from the three-dimensional image data, the third process includes judging the crimped state to be good if the three-dimensional void fraction is not more than a threshold, and judging the crimped state to be defective if the three-dimensional void fraction is greater than the threshold, the three-dimensional void fraction Pb is represented by a ratio of a volume V3 of a void region to a sum of a volume V1 of a first region and the volume V3 of the void region (Pb = V3/(V1+V3)).
In a similar field of endeavor of high-speed communication cables, Uegaki teaches first process including acquiring three-dimensional image data of the crimped portion as the image data  ([0080] In such a case, it is preferable that the outer or inner area ratio of the gap G should fall in the above-described preferable range on an average over the length corresponding to one pitch of the twisted pair 10, and it is more preferable that the ratio should fall in the range everywhere over the length corresponding to the one pitch. Alternatively, the ratio of the gap G in this case may be evaluated based on the volume of the gap G in the length corresponding to the one pitch of the twisted pair 10. (Since Volume is measured by Length x Width x Height, T=there is a 3d shape being measured in this application)), 
the second process including determining, as the first data, a three-dimensional void fraction of the crimped portion from the three-dimensional image data  ([0080] Specifically, the ratio of the volume that the gap G occupies (hereafter called outer volume ratio) with respect to the volume of the region surrounded by the outer surface of the sheath 30 in the length corresponding to the one pitch of the twisted pair 10 is preferably 7% or more, and more preferably 14% or more. On the other hand, the outer volume ratio is preferably 29% or less, and more preferably 22% or less. Further alternatively, the ratio of the volume that the gap G occupies (hereafter called inner volume ratio) with respect to the volume of the region surrounded by the inner surface of the sheath 30 in the length corresponding to the one pitch of the twisted pair 10 is preferably 25% or more, and more preferably 38% or more. On the other hand, the inner volume ratio is preferably 55% or less, and more preferably 49% or less.), the third process includes judging the crimped state to be good if the three-dimensional void fraction is not more than a threshold ([0080] On the other hand, the inner volume ratio is preferably 55% or less, and more preferably 49% or less.), and judging the crimped state to be defective if the three-dimensional void fraction is greater than the threshold ([0080] On the other hand, the inner volume ratio is preferably 55% or less, and more preferably 49% or less. (If the ratio is above 55%, the crimped state is defective)), the three-dimensional void fraction Pb is represented by a ratio of a volume V3 of a void region to a sum of a volume V1 of a first region and the volume V3 of the void region (Pb = V3/(V1+V3)) (Alternatively, the ratio of the gap G in this case may be evaluated based on the volume of the gap G in the length corresponding to the one pitch of the twisted pair 10. Specifically, the ratio of the volume that the gap G occupies (hereafter called outer volume ratio) with respect to the volume of the region surrounded by the outer surface of the sheath 30 in the length corresponding to the one pitch of the twisted pair 10 is preferably 7% or more, and more preferably 14% or more. On the other hand, the outer volume ratio is preferably 29% or less, and more preferably 22% or less.). 
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Saito, Ooi and Ortega with the teachings of Uegaki to create a communication cable with a smaller diameter while maintaining the same electrical power.  
Regarding claim 2, Saito discloses the first data (fig 2, s4 “Estimate crimp state”) and second data (Fig 2, s3 “Calculate wire barrel length after crimp), and the second data is data other than the first data. Saito does not disclose wherein the third process includes using a database storing at least one of data of good parts or data of defective parts to judge the goodness of the crimped state of the crimped portion by AI analysis. 
In a similar field of endeavor of crimping judgement, Ortega discloses a third process that includes using a database storing at least one of data of good parts or data of defective parts to judge the goodness of the crimped state of the crimped portion by AI analysis (para. [0046] the software generates the images with the feature image already embedded in the background image (random training image), e.g., as illustrated in the example of FIG. 10, in another folder where the positive images will be stored (images containing the object to be found and the position where it is inside the image). Negative images are also stored and used for training the artificial neural network. At the end of this procedure (steps 301-303), there are two folders or storage locations, i.e., one with the background images alone (i.e., random training images without the feature image inserted) and another with the same images already with the feature image inserted. These folders are used to generate and train the artificial neural network).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Saito with the teachings of Ortega, to use different sets of data input into an AI analysis, to determine whether the crimp state is good or defective.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 20040221634), in view of Ortega (US 20210049754, US provisional 62/888,531), in view of Ooi (US 10916359), in view of Uegaki (US 20180114610) and further in view of Hans (US Pub 20200350702).
Regarding claim 6, Saito does not disclose acquiring the image data of the crimped portion after injecting a metal into the crimped portion. 
In a similar field of endeavor of crimping judgement, Hans discloses wherein the first process includes acquiring the image data of the crimped portion after injecting a metal into the crimped portion (Fig 11a-11b: ref 120), the metal having a larger atomic number than a metal included in the crimping terminal ([0041] the terminal insert 120 may include a metal and/or metal alloy (e.g., tin, copper, aluminum, etc.). The terminal insert 120 may be plated and/or clad with a metal material; Examiner reads in the specification that the injection metal used is one of either tin, gold, silver, etc.). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Saito with the teachings of Hans, to providing a terminal insert may improve the connection between the conductors and the terminal, such as via reducing the amount of and/or the size of gaps, which may allow the terminal to be used with a wider variety of wire sizes while maintaining a sufficient connection.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 20040221634), in view of Ortega (US 20210049754, US provisional 62/888,531), in view of Ooi (US 10916359), in view of Uegaki (US 20180114610) and further in view of Zou (US 20170278235 A1). 
Regarding claim 7, Saito discloses a second process of determining first data of a void of the crimped portion from the image data, the first data being numerical data (fig. 2 reference s8); and a third process of judging a goodness of a crimped state of the crimped portion based on the first data (fig. 22 (good crimp) Figs. 23-24 (bad crimp)). Saito does not disclose a first process of acquiring image data of a crimped portion of the wire harness. 
In a similar field of endeavor of crimping judgement, Ortega teaches a first process of acquiring image data of a crimped portion of the wire harness (Fig 2, ref 201 & 202). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Saito with the teachings of Ortega, to use different sets of data in an image to judge whether the image has a defect or not.
In a similar field of endeavor of crimping judgement, Ooi teaches the first region being a region in which the electrical wires and the crimping terminal exist (Fig 3b, ref R1), and the void region being a region that corresponds to a void between the crimping terminal and the electrical wires and a void between the electrical wires (Fig 3c). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Saito and Ortega with the teachings of Ooi, to determine the effectiveness of a crimped state as well as the space in between the wires of the crimped state, to effectively determine any signs of defects
Saito, Ortega and Ooi do not disclose the first process including acquiring three-dimensional image data of the crimped portion as the image data, the second process including determining, as the first data, a three-dimensional void fraction of the crimped portion from the three-dimensional image data, the third process includes judging the crimped state to be good if the three-dimensional void fraction is not more than a threshold, and judging the crimped state to be defective if the three-dimensional void fraction is greater than the threshold, the first region being a region in which the electrical wires and the crimping terminal exist, and the void region being a region that corresponds to a void between the crimping terminal and the electrical wires and a void between the electrical wires.
In a similar field of endeavor of high-speed communication cables, Uegaki teaches first process including acquiring three-dimensional image data of the crimped portion as the image data  ([0080] In such a case, it is preferable that the outer or inner area ratio of the gap G should fall in the above-described preferable range on an average over the length corresponding to one pitch of the twisted pair 10, and it is more preferable that the ratio should fall in the range everywhere over the length corresponding to the one pitch. Alternatively, the ratio of the gap G in this case may be evaluated based on the volume of the gap G in the length corresponding to the one pitch of the twisted pair 10. (Since Volume is measured by Length x Width x Height, T=there is a 3d shape being measured in this application)), 
the second process including determining, as the first data, a three-dimensional void fraction of the crimped portion from the three-dimensional image data  ([0080] Specifically, the ratio of the volume that the gap G occupies (hereafter called outer volume ratio) with respect to the volume of the region surrounded by the outer surface of the sheath 30 in the length corresponding to the one pitch of the twisted pair 10 is preferably 7% or more, and more preferably 14% or more. On the other hand, the outer volume ratio is preferably 29% or less, and more preferably 22% or less. Further alternatively, the ratio of the volume that the gap G occupies (hereafter called inner volume ratio) with respect to the volume of the region surrounded by the inner surface of the sheath 30 in the length corresponding to the one pitch of the twisted pair 10 is preferably 25% or more, and more preferably 38% or more. On the other hand, the inner volume ratio is preferably 55% or less, and more preferably 49% or less.), the third process includes judging the crimped state to be good if the three-dimensional void fraction is not more than a threshold ([0080] On the other hand, the inner volume ratio is preferably 55% or less, and more preferably 49% or less.), the three-dimensional void shape is determined with respect to a first region (Fig 3a, ref R1 (area where there is the crimping terminal and wires)) and judging the crimped state to be defective if the three-dimensional void fraction is greater than the threshold ([0080] On the other hand, the inner volume ratio is preferably 55% or less, and more preferably 49% or less. (If the ratio is above 55%, the crimped state is defective), Alternatively, the ratio of the gap G in this case may be evaluated based on the volume of the gap G in the length corresponding to the one pitch of the twisted pair 10. Specifically, the ratio of the volume that the gap G occupies (hereafter called outer volume ratio) with respect to the volume of the region surrounded by the outer surface of the sheath 30 in the length corresponding to the one pitch of the twisted pair 10 is preferably 7% or more, and more preferably 14% or more. On the other hand, the outer volume ratio is preferably 29% or less, and more preferably 22% or less.). 
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Saito, Ooi and Ortega with the teachings of Uekagi to create a communication cable with a smaller diameter while maintaining the same electrical power.  
	Saito, Ortega, Ooi and Uekagi do not disclose from a binary matrix representing a location of a void region.
	In a similar field of density estimation, Zou teaches from a binary matrix representing a location of a void region ([0049] where i and j represent the coordinates of the pixel, ε represents the radius of the circle mask, I means the defect response (e.g. a binary image matrix or a gray level image which the intensity represents the defect degree), K means the kernel matrix for density estimation (usually it is a square matrix of width and height of 2 ∈, and it represents a ball shape), N means the neighborhood of the pixel (it is represented as kernel mask in digital image context).). 
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Saito, Ooi, Ortega and Uekagi with the teachings of Zou to use binary matrices to maintain high speed inspection as well as a blob density information.
Response to Arguments
Applicant’s arguments, see pages 1-3, filed 09/06/2022, with respect to the rejection(s) of claim(s) 1 under U.S. 103 Rejections have been fully considered and are persuasive in light of the amended subject matter.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Uekagi for the new limitations of claim 1 and Zou for the limitations of claim 7. Uekagi discloses a communication cable while measuring a volume, which is a measurement for 3d objects and a gap ration which is also known as a void ratio. It also determines if the threshold for the gaps. 
Claim 1 limitations include: the first process including acquiring three-dimensional image data of the crimped portion as the image data, the second process including determining, as the first data, a three-dimensional void fraction of the crimped portion from the three-dimensional image data, the third process includes judging the crimped state to be good if the three-dimensional void fraction is not more than a threshold, and judging the crimped state to be defective if the three-dimensional void fraction is greater than the threshold, the three-dimensional void fraction Pb is represented by a ratio of a volume V3 of a void region to a sum of a volume V1 of a first region and the volume V3 of the void region (Pb = V3/(V1+V3)). 
Zou taught the binary matrix and finding a defect through using a binary matrix, as stated on claim 7: from a binary matrix representing a location of a void region.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A NASHER/Examiner, Art Unit 2666                                                                                                                                                                                                        /EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666